WILLIAMS, J. (dissenting).
The order modifying the original decree should be affirmed, with costs. This appeal involves the question whether the respondents were, within the provision of the transfer tax act (section 221, c. 908, p. 869, Laws 1896, as amended by chapter 458, p. 1172, Laws 1901), children to whom the decedent, for not less than 10 years prior to his death, stood in the mutually acknowledged relation of a parent, such relationship commencing at or before their fifteenth birthdays, respectively, and being continuous for the 10 years thereafter. The respondents were nieces of the decedent. Their mother died when they were three and seven years old, respectively. The decedent and his wife were without children of their own, and after the death of their mother the respondents came to live with their uncle and aunt, and remained with them until their respective marriages, more than 10 years later. Whether they occupied the relationship referred to in *69the statute was a question of fact to be determined from the evidence given on the hearing. The surrogate, by the order appealed from, and the decree as modified, determined this question in favor of the respondents. The evidence seems to establish this relationship quite satisfactorily and conclusively. If the relationship did not exist as to the respondents, it would be difficult to conceive of a condition of things that would establish it. It is said the neighbors knew they were nieces of the decedent, that he said they were his nieces, and that the respondents called him and his wife “uncle” and “aunt.” Well, those things were true, and if they had called each other “father” “mother,” and “daughters,” they would continually have been saying what was untrue. They treated each other in every conceivable way as parents and children. During all the years they lived with decedent he and his wife cared for them as they would for their own children, providing at their own expense for their every want and comfort, furnishing them clothes and spending money and sending them to school. They were obedient to decedent and his wife, made them their advisers and confidents in childhood and young womanhood, asked their consent to their engagements and marriages, and were married from decedent’s home. They were treated by and treated decedent and his wife in every respect as if actually parents and children; the only difference apparently being that they recognized their real relationship, instead of forgetting it or misrepresenting it. What more could they do to establish the relationship referred to in the statute ? This case is distinguishable from Matter of Davis, 98 App. Div. 546, 90 N. Y. Supp. 244, in that the decedent there, by the use he made of the infant’s property, clearly refused to acknowledge the relationship of parent. He used her own money for her support, maintenance, and education, as he could not have done if the relationship of parent and child had existed. That case was decided by a closely divided court, and the presence of that fact in the case may well have influenced the majority in arriving at the conclusion they did. If the treatment of each other was such as would be found between parent and child, it could hardly be said that the statute was not complied with merely because they told the truth, instead of a lie, when they called each other “uncle” and “niece,” instead of “father” and “daughters.” Andrews, C. J., said in Matter of Beach, 154 N. Y. 242-248, 48 N. E. 516, with reference to this statute:
“The clause, we think, was intended to have a broader scope; to include, among others, those cases, not infrequent, where a person without offspring, needing the care and affection of some one willing to assume the position of a child, takes, without formal adoption, a friend or relative into his household, standing to such person in loco parentis, or as a parent, and receives in return filial attention and service.”
The evidence here discloses treatment of each other by decedent - and his wife and the respondents, and their daily lives, in their home, which speak plainer than mere words can, of the relationship mutually acknowledged between them. Decedent spoke of them as his girls, and he treated them as such. He did not say *70they were his daughters when they were not. They treated him and his wife as they would have done a father and mother. They used the designation of “uncle” and "aunt” truthfully, instead of saying they were “father” and “mother” when they were not. We think this a proper case to apply the provision of the statute in question. There is no great public purpose to be served by giving the statute such a restricted construction as to defeat the real intention of the Legislature.
The surrogate was right in the final decision made by him, and the order appealed from should be affirmed.
McLENNAN, P. J., concurs.